NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
GLENN DEFENSE MARINE (ASIA), PTE LTD.,
Plaintiff-Appellan,t, _
V.
UNITED STATES,
Defendant-AppeIlee.
2011-5()71
Appeal from the United States Court of Federa1
C1aims in case no. 10-CV-852, Judge Frances M. Al1egra.
ON MOTION
ORDER
Upon consideration of G1enn Defense Marine (Asia),
Pte Ltd.’s petition for panel rehearing
IT ls ORDERED THAT:
The United States is directed to respond within 14
days from the date of filing of this order.

GLENN DEFENSE MARINE V. US
2
FOR THE COURT
APR 1 8 2012 131 Jan H0rba1y
Date J an Horbaly
cc: David S. B1ack, Esq.
P. Davis O1iver, Esq.
C1erk
FlLED
u s. count or APPem.s ron
319 ' msFEnsm.sL c1ncun'
APR°I 8 2012
.lANHORBAL¥
Cl.BK